Title: To Thomas Jefferson from William P. Gardner, 14 November 1803
From: Gardner, William P.
To: Jefferson, Thomas


          
            
              Sir
            
            No. 6 of the Seven BuildingsCity of Washington 14th. November 1803.
          
          I trust you will excuse the Liberty which I take in addressing this Letter to you at a time when your Attention is naturally occupied by Concerns important and interesting to our Nation. In the first place I would wish to convey to you my thanks for the honor which you conferred upon me in the Appointment as Consul of the United States for Demerary and Essequibo and tho’ not accepted as such by the Government of those Colonies I shall ever hold it as a mark of your Confidence in my Abilities and integrity, which, while it is flattering to my feelings, claims the Tribute of my unfeign’d Gratitude.—On my Arrival at these Colonies I immediately waited upon Mr. Rousselet, our late Consul, to whom I was handsomely recommended by Mr. Gallatin. Mr. Rousselet informed me that he had never been accepted by the Government as Consul, nor had his predecessor Mr. Brush of New York, and as there appear’d to be no probability that the Government wou’d accept a Consul from this Country he had some time since transmitted to America his Resignation, which was accepted by the President of the United States. I wrote several Letters while in those Colonies to the Secretary of State informing him of these things and stating to him the Nature of the Trade between the Dutch Colonies on the Coast of Guiana and the United States of America. Tho’ not acting officially, yet in my individual Capacity I was the means of rescuing several Americans from an Impressment on Board English and Dutch Ships and considering the mortality which raged on Board those vessels in all probability was likewise the means of saving some of their Lives.
          My Expenses in going to Demerary, residing there and returning to America were much more than my pecuniary Resourses could well support and have reduced my Circumstances to a low Ebb.—I believe that I have before mentioned to you that I have been in the Public Employment near Eight Years as a Clerk, two Years of which were with Joseph Nourse Esqr. Register of the Treasury in his own Room and as his Confidential Clerk. To that Gentleman, I with Confidence beg leave to refer you for information respecting me. I left the Treasury Department to accept an appointment in the Bank of Pennsylvania of 200 Dollars ⅌. Annum more than I received in the Treasury. A short time after I Entered the Bank of Pennsylvania I resign’d that situation and went to Europe. On my Return from Europe I again received an Appointment in the Treasury Department, where I continued untill that Event took place of which I have already informed you, as likewise the motives which led thereto. I wrote to Richard Harrison Esqr: Auditor of the Treasury to return me the Recommendations which I deposited with him; in Reply, he informed me, that they were all consumed by Fire in the Treasury Department. I have others, however, equally strong from public Bodies and public Characters in Philadelphia.   My Exertions, however feeble, have always been used in support of the Principles of Republicanism and I can safely declare that those Exertions and the open Avowal of my political principles have been the Cause of considerable personal Loss and Embarrasment to me. I beg leave to observe to you, that it was never my intention to have made another application for Employment, but my necessities at this Time strongly urge me to the Measure and I indulge the hope that you will excuse the Liberty I have taken. I cou’d wish Sir, in case there are any Vacancies in that Line, a pursership on Board one of the Frigates, or some place in New Orleans which would yield me a Livlihood. The best Recommendation shall be furnish’d and so far as regards myself no personal Exertion and Attention shall be wanting in discharge of the Duties.
          I beg leave to enclose a Copy of my Letter to Mr. Rousselet, late Consul at Demerary, together with his Answer, by which you will find that he mentions his having sent his Resignation to the Executive and that it was accepted. He told me further, that he informd the Secretary of State, that no Consul wou’d be received in Demerary, a Circumstance which I was not informed of previous to my leaving America.—Mr: Rousselet strove all in his power to injure me in the Estimation of the Governor of those Colonies and not only myself but the present Administration of the United States, by sending to the Governor those News papers which contain’d the most infamous Abuse agt Republicans. When call’d upon for explanation he denied it was with that intent. Mr. Rousselet is not a Citizen of the United States and in other Respects I assure you Sir, is but ill calculated to watch over the interests of our Citizens. The Duty I owe to my Country induces me to mention these things in Regard to Mr. Rousselet, as I understand he has made application for a Consulship in some one of the ports of France.—With the highest Respect and Esteem,
          I have the Honor to be Sir, Your most obedt: & most hb: Sert:
          
            Wm. P. Gardner
            
          
        